NOT FOR PUBLICATION WITHOUT THE
                           APPROVAL OF THE APPELLATE DIVISION
    This opinion shall not "constitute precedent or be binding upon any court." Although it is posted on the
 internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                     SUPERIOR COURT OF NEW JERSEY
                                                     APPELLATE DIVISION
                                                     DOCKET NO. A-5441-16T3

IN THE MATTER OF BRANDY
VALASA, MONMOUTH COUNTY
DEPARTMENT OF CORRECTIONS
AND YOUTH SERVICES.
_______________________________

                Argued September 17, 2019 – Decided October 4, 2019

                Before Judges Hoffman and Currier.

                On appeal from the New Jersey Civil Service
                Commission, Docket No. 2015-2274.

                Steven Braun argued the cause for appellant (Patrick J.
                Caserta, attorney; Patrick J. Caserta on the briefs).

                Steven W. Kleinman argued the cause for respondent
                Monmouth County Sheriff's Office (Cleary Giacobbe
                Alfieri Jacobs LLC, attorneys; Steven W. Kleinman, of
                counsel and on the brief).

                Gurbir S. Grewal, Attorney General, attorney for
                respondent Civil Service Commission (Pamela N.
                Ullman, Deputy Attorney General, on the statement in
                lieu of brief).

PER CURIAM
      Appellant Brandy Valasa, a Monmouth County Corrections Officer (CO),

appeals from the July 17, 2017 final administrative action of the Civil Service

Commission (CSC) finding she violated multiple rules and regulations

pertaining to Monmouth County Sheriff's officers and County employees. We

affirm.

      The Monmouth County Correctional Institution (MCCI) is operated by the

Monmouth County Sheriff's Office (MCSO).           Appellant was assigned to a

housing unit – K-pod – within the facility, specifically as a "panel officer." Her

duties required her to oversee the control panel in the pod and communicate with

other staff about situations arising in her pod. She therefore had access to the

pod logbook. The charges assessed against appellant arose from her removal of

the logbook from the pod and photocopying certain pages from it.

      After Lieutenant David Betten was apprised that appellant had removed

the logbook to make photocopies, he reviewed video recordings in the are a

where the incident occurred. In those recordings, Betten observed appellant

concealing items under her sweater. He learned that appellant left her post, and

requested keys from another officer to access the inmates' library. Appellant

went into the library, closed the door behind her, and remained there for




                                                                          A-5441-16T3
                                        2
approximately five minutes. When she came out, she again had items concealed

under her sweater.

      Betten, a supervisor, had been at MCCI for twenty years. He testified it

was not standard procedure for a CO to remove the logbook. There were

procedures to follow if the book needed to be replaced or if copies were needed

for official business. This is because the logbook contained material the MCCI

considered sensitive, including inmate medical information and reports of

security concerns.

      Betten communicated his findings to Principal Investigator Jeffrey Equils,

who was in charge of the Internal Affairs unit at the facility. Equils met with

appellant who admitted making copies of a page in the logbook and two inmate

watch sheets. In her written statement, appellant stated she was concerned that

an unnamed supervisor had made entries in the logbook of uncompleted tasks.

If she were ever questioned, appellant stated she could document that certain

tours were not made, even though they were logged in the book. Appellant

denied any wrongdoing.

      At the time of these events, appellant's husband, also a CO at MCCI, was

under investigation for falsifying documents and not conducting numerous

tours. Appellant denied she had made the copies to help her husband.


                                                                        A-5441-16T3
                                       3
       Appellant was subsequently served with a preliminary notice of

disciplinary action (PNDA), charging her with violating: N.J.A.C. 4A:2 -

2.3(a)(6) (conduct unbecoming a public employee) and (12) (other sufficient

cause); MCSO Department of Corrections Rules and Regulations (3.20.030,

3.20.260, and 4.30.020); MCSO Department of Corrections Policy and

Procedures (1-3.13); and Monmouth County Policy 701 regarding Employee

Conduct and Work Rules. The MCSO recommended a ten-day suspension. 1

       Following appellant's administrative appeal, the CSC referred the matter

to the Office of Administrative Law (OAL). The Administrative Law Judge

(ALJ) issued a thorough written decision after a plenary hearing, concluding the

charges had been sustained and a ten-day suspension was warranted. The CSC

affirmed the decision in its Final Administrative Action.

       When appellant requested a copy of the OAL transcript for her appeal to

this court, she learned that a technical failure had prevented a recording of the

hearing. The case was remanded to the OAL and the ALJ reconstructed the

record using his contemporaneous notes and his decision.




1
    The Final Notice of Disciplinary Action (FNDA) was identical to the PNDA.
                                                                         A-5441-16T3
                                       4
      On appeal, appellant contends that the reconstructed record does not

support a finding of any violations, and she did not wrongfully remove

confidential documents from MCCI.

      We have "a limited role in reviewing a decision of a state administrative

agency." Henry v. Rahway State Prison, 81 N.J. 571, 579 (1980). We will

sustain the decision of an administrative agency "unless there is a clear showing

that it is arbitrary, capricious, or unreasonable, or that it lacks fair support in the

record." In re Herrmann, 192 N.J. 19, 27-28 (2007) (citing Campbell v. Dep't

of Civil Serv., 39 N.J. 556, 562 (1963)). We are mindful we "'must defer to an

agency's expertise and superior knowledge of a particular field.'" In re Carter,

191 N.J. 474, 483 (2007) (quoting Greenwood v. State Police Training Ctr., 127
N.J. 500, 513 (1992)). Although we are not required to follow an "'agency's

interpretation of a statute or its determination of a strictly legal issue,' if

substantial evidence supports the agency's decision, 'a court may not substitute

its own judgment for the agency's even though the court might have reached a

different result. . . .'" Ibid. (internal citations omitted).

      We are satisfied the record, including appellant's own statement and the

videotape footage, contains ample evidence to support the CSC's decision.

MCSO's Department of Corrections Rules and Regulations 4.30.020 states:


                                                                               A-5441-16T3
                                           5
              All records, files, testimonies and commitments in this
              Division shall be regarded as confidential. No member,
              except with the consent of the Sheriff, or the Warden
              shall take any records, files, or testimonies from the
              facility under the control of the Division.

        Appellant's clandestine actions in taking the logbook, concealing it under

her clothing, and making copies behind closed doors are a clear violation of the

regulation. Moreover, in hiding the logbook and the copies under her sweater,

appellant demonstrated a knowledge of the wrongfulness of her actions. We are

unpersuaded by appellant's argument that because she did not remove the

confidential documents "from the facility," she did not violate the regulation. 2

Once she removed the logbook and copied pages from it, those pages were no

longer "under the control of the Division." Furthermore, it is unknown whether

appellant had additional copies of the pages, which she may have taken off

MCCI grounds.

        The additional charged violations of county rules and policies consisting

of a failure to perform one's duties, actions threatening order or discrediting the

department, and dishonest behavior are similarly supported by the record.

Lastly, we discern no error in the finding of a violation of N.J.A.C. 4A:2-

2.3(a)(6), conduct unbecoming a public employee.


2
    The copied pages were found in appellant's personal locker in the facility.
                                                                           A-5441-16T3
                                         6
      Because appellant has not demonstrated the CSC's decision is "arbitrary,

capricious, or unreasonable, or that it lacks fair support in the record,"

Herrmann, 192 N.J. at 27-28 (citing Campbell, 39 N.J. at 562), we affirm.

      Affirmed.




                                                                       A-5441-16T3
                                      7